                   Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 1 of 10
                                                     �� 126 ��

                                                 CHEFFY PASSIDOMO
                                                       ATTORNEYS AT LAW

EDWARD K. CHEFFY                                        821 Fifth Avenue South                                    CIAY C. BROOKER
  BOARD CERTIFIED CIVIL TRIAL LAWYER                                                                BOARD CERTIFIED CITY, COUNTY AND
  BOARD CERTIFIED BUSINESS LITIGATION LAWYER            Naples, Florida 34102                             LOCAL GOVERNMENT LAWYER
JOHN M. PASSIDOMO                                     Telephone: (239) 261-93!)0                                WILLIAM J. DEMPSEY
  BOARD CERTIFIED REAL ESTATE LAWYER                      www.napleslaw.com                        BOARD CERTIFIED REAL ESTATE LAWYER
JOHN D. KEHOE                                                                                              DEBBIE SINES CROCKETT
  BOARD CERTIFIED CIVIL TRIAL LAWYER
                                                                                                            RACHAEL S.LOUKONEN
LOUIS D. D'AGOSTINO                                                                        BOARD CERTIFIED BUSINESS LITIGATION LAWYER
 BOARD CERTIFIED APPELLATE PRACTICE LAWYER
                                                                                                                 BRIAN J. T HANASIU
DAVID A. ZULIAN                                                                                   BOARD CERTIFIED REAL ESTATE LAWYER
 BOARD CERTIFIED CONSTRUCTION LAWYER                                                                        KIMBERLY D. SWANSON
                                                                                                                         OF COUNSEL:
                                                        March 2, 2020                                         GEORGE L. VARNADOE

        Mr. David Hyman                                                            VIA FEDERAL EXPRESS
        General Counsel and Secretary
        Netflix, Inc.
        100 Winchester Circle
        Los Gatos, CA 95032

                           Re:         When They See Us/ Linda Fairstein
                                       Pre-Suit Notice Pursuant to Sections 770.01 and 770.02,
                                       Florida Statutes

       Dear Mr. Hyman:

               Please be advised that the undersigned represent Linda Fairstein with respect to the
       pursuit of defamation claims against Netflix, Inc., Ava DuVemay and Attica Locke for the
       false and defamatory portrayal of Ms. Fairstein in Netflix's original film series, When They
       See Us. We write in accordance with Section 770.01, Florida Statutes, to notify Netflix 1 that
       Ms. Fairstein intends to initiate litigation against Netflix with respect to 3 of the 4 episodes
       that comprise When They See Us and in which Ms. Fairstein is portrayed, in her own name,
       by actress Felicity Huffman. We also write, in accordance with Section 770.02, Florida
       Statutes, to demand on behalf of Ms. Fairstein a "foll and fair correction, apology, or
       retraction."

               On May 31, 2019, N etflix aired When They See Us on its streaming platform, which it
       marketed and promoted as a true story. When They See Us purports to portray the detention,
       arrests, trials and convictions of five young men of color-Kharey (aka Korey) Wise ("Mr.
       Wise"), Raymond Santana ("Mr. Santana"), Kevin Richardson ("Mr. Richardson"), Yusef
       Salaam ("Mr. Salaam") and Antron McCray ("Mr. McCray") (collectively "The Five")­
       who were accused of beating and raping a female jogger, in addition to rioting and attacking
       a number of other victims, in New York City's Central Park in April 1989. The convictions
       were later vacated based on the confession of, and DNA evidence from, Matias Reyes, who
       came forward in 2002. The men subsequently sued New York City, New York District


       ' It is debatable whether Nettlix is entitled to pre-suit notice under the Florida Statutes and, accordingly, Ms.
       Fairstein reserves all rights in this regard.


                                                                                             EXHIBIT 1
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 2 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 3 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 4 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 5 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 6 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 7 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 8 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 9 of 10
Case 1:20-cv-08042-PKC Document 1-2 Filed 03/18/20 Page 10 of 10
